Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application is in condition for allowance except for the following formal matters: 
Claim 1, line 5, “the user” appears to be “a user”.  In line 7, “the smartphone touchscreen” appears to be “a smartphone touchscreen”.
Claim 6, line 3, “the tag” appears to be “the PUF tag”.  In line 4, “a support structure” appears to be “the support structure”.  In line 7, “the structural element” appears to be “the support structure”.  In lines 10-11, “the secure cloud environment” appears to be “a secure cloud environment”.
Claim 7, line 1, “the user’s finger” appears to be “a user’s finger”.  
Claim 8, lines 1-2, “a secure cloud environment” appears to be “the secure cloud environment”.
Claim 10, line 1, “the structural element” appears to be “the support structure.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 10 has been renumbered 11.

Claim 11, lines 2 and 4, “the tag” appears to be “the PUF tag”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL D CHANG/Primary Examiner, Art Unit 2844